99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank M. RUDON, Appellant,v.U.S. POSTAL SERVICE, c/o Marvin Western Runyon, U.S.Postmaster General;  Wayne Dick, District Manager, LittleRock, Arkansas Post Office;  Roger L. Marcum, Postmaster,Hot Springs National Park, Arkansas, Appellees.
No. 96-1749.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 25, 1996Filed:  October 30, 1996

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Frank M. Rudon appeals the district court's order dismissing Rudon's complaint.  After careful review of the record and the parties' briefs, we conclude the dismissal was proper.  We affirm substantially for the reasons stated by the district court.  See 8th Cir.  R. 47B.